         Case 1:20-cv-12117-DJC Document 1-2 Filed 11/25/20 Page 1 of 3

• ®CT Corporation                                                             Service of Process
                                                                              Transmittal
                                                                              11/03/2020
                                                                              CT Log Number 538519236
  TO:        David Ball / Speedway Service of Process
             Speedway Superamerica, LLC
             500 SPEEDWAY DR
             ENON, OH 45323-1056

  RE:        Process Served in Massachusetts

  FOR:       Speedway LLC (Domestic State: DE)




  ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

  TITLE OF ACTION:                     DEREK CUMMINGS, PLTF. vs. SPEEDWAY, LLC, DFT.
  DOCUMENT(S) SERVED:

  COURT/AGENCY:                        None Specified
                                       Case # 2077CV01024C
  NATURE OF ACTION:                    Personal Injury - Slip/Trip and Fall
  ON WHOM PROCESS WAS SERVED:          C T Corporation System, Boston, MA
  DATE AND HOUR OF SERVICE:            By Process Server on 11/03/2020 at 11:03
  JURISDICTION SERVED:                 Massachusetts
  APPEARANCE OR ANSWER DUE:            None Specified
  ATTORNEY(S) / SENDER(S):             None Specified
  ACTION ITEMS:                        CT has retained the current log, Retain Date: 11/03/2020, Expected Purge Date:
                                       11/08/2020
                                       Image SOP
                                       Email Notification, David Ball / Speedway Service of Process
                                       SpeedwayServiceofProcess®Speedway.com
                                       Email Notification, Suzanne Gagle sgagle®MarathonPetroleum.com
                                       Email Notification, Niccole Thompson nmthompson®speedway.corn
                                       Email Notification, Melinda Miller memi11er2®speedway.com
                                       Email Notification, Jana Crosby jrcrosby®speedway.com

  SIGNED:                              C T Corporation System
  ADDRESS:                             155 Federal St Ste 700
                                       Boston, MA 02110-1727
  For Questions:                       800-448-5350
                                       MajorAccountTeam1 ®wolterskluwer. corn




                                                                              Page 1 of 1 / GN
                                                                              Information displayed on this transmittal is for CT
                                                                              Corporation's record keeping purposes only and is provided to
                                                                              the recipient for quick reference. This information does not
                                                                              constitute a legal opinion as to the nature of action, the
                                                                              amount of damages, the answer date, or any information
                                                                              contained in the documents themselves. Recipient is
                                                                              responsible for interpreting said documents and for taking
                                                                              appropriate action. Signatures on certified mail receipts
                                                                              confirm receipt of package only, not contents.
             Case 1:20-cv-12117-DJC Document 1-2 Filed 11/25/20 Page 2 of 3

   (TO PLAINTIFF'S-ATTORNEY: Please Circle Type of Action Involved: - TORT - MOTOR VEHICLE TORT -
                          CONTRACT - EQUITABLE RELIEF - OTHER.)


                    COMMONWEALTH OF MASSACHUSETTS
ESSEX, ss.                                                                                                    SUPERIOR COWL'

                                                                                                                  e2K9ewoo741 e-,
                                                                                                              CIVIL ACTION
                                                                                                              No.


                                           DEREK CUMMINGS                                                      , Plaintiff(s)

                                                                     V.


                                               SPEEDWAY, LLC                                                 , Defendant(s)


                                                             SUMMONS               •

To the above named Defendant: Speedway, LLC

      You are hereby summoned and required to serve upon John J. Regan, Esq., Dolan & Regan

plaintiffs attorney, whose address is 7 Essex Green Drive, Suite 4, Peabody, MA 01960, an answer to the

complaint which is herewith served upon you, within 20 days after service of this summons upon you, exclusive of the

day of service. If you fail to do so, judgment by default will be taken against you for the relief demanded in the

complaint. You are also required to file your answer to the complaint in the office of the Clerk of this court at
43 Appleton Way, Lawrenceeither before service upon plaintiff's attorney or within a reasonable time thereafter.

      Unless otherwise provided by Rule 13 (a), your answer must state as a counterclaim any claim which you may
have against the plaintiff which arises out of the transaction or occurrence that is the subject matter of the plaintiff's
claim or you will thereafter be barred from making such claim in any other action.


                                       WITNESS, Judith Fabricant, Esquire, at Salem, the twent le th
                                       day of October                    ‚in the year of our Lord two thousand twenty.




                                                   e
                                                Deputy Sherfif Suffolk Codniv
                                                       --     c•
NOTES:
1. This summons is issued pursuant to Rule 4 of the Massachusetts Rules of Civil Procedure.
2. When more than one defendant is involved, the names of all defendants should appear in the caption. If a separate summons is used for each
   defendant, each should be addressed to the particular defendant.
           Case 1:20-cv-12117-DJC Document 1-2 Filed 11/25/20 Page 3 of 3


                                 PROOF OF SERVICE OF PROCESS


    I hereby certify and return that on                         , 20   , I served a copy of
the within summons, together with a copy of the complaint in this action, upon the within-named
defendant, in the following manner (see Mass. R. Civ. P. 4 (d) (1-5):




Dated:                    , 20     .

N.B.     TO PROCESS SERVER:-
         PLEASE PLACE DATE YOU MAKE SERVICE ON DEFENDANT IN
         THIS BOX ON THE ORIGINAL AND ON COPY SERVED ON DEFENDANT.



                                                                        , 20
                                                           SPEEDWAY,
                                                           C
                                                           LL




                             ,,i
                             U)             ›G
                            ›Z
                            [13             PA
                            cn              tz
                            cn
